United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3199
                                   ___________

Douglas Thompson,                   *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
J. Booker, Warden, USP Leavenworth, *
                                    *      [UNPUBLISHED]
            Appellee.               *
                              ___________

                             Submitted: December 2, 2002

                                  Filed: December 11, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

     Douglas Thompson appeals the district court's1 dismissal, as time-barred, of his
28 U.S.C. § 2254 habeas corpus petition challenging one of his state court




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
convictions for murder2 and the court's refusal to grant a certificate of appealability.3
For the reasons stated below, we affirm.

       "The one-year statute of limitations in § 2244(d)(1) took effect on April 24,
1996. [His] conviction was then final under state law. Therefore, he had one
year–until April 24, 1997–to file a federal habeas petition, unless the one-year
limitation in § 2244(d)(1) was tolled." Gray v. Gammon, 283 F.3d 917, 918 (8th Cir.
2002). Thompson's state conviction was final in 1983. See Thompson v. Mo. Bd. of
Prob. and Parole, 39 F.3d 186, 188 (8th Cir. 1994). Since he filed his current petition
on June 7, 1999, and he has not met the requirements for tolling, his current
application for writ of habeas corpus is time-barred by section 2244(d)(1).

      Accordingly, we affirm the decision of the district court.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      For a discussion of Thompson's criminal history, see Thompson v. Missouri
Board of Probation and Parole, 39 F.3d 186, 187-89 (8th Cir. 1994).
      3
        The issues Thompson raised in his application for a certificate of appealability
are not the same as the issues he raised in his original petition for writ of habeas
corpus; therefore, the denial of his application was appropriate. Abdullah v. United
States, 240 F.3d 683, 685 (8th Cir. 2001) ("Generally, a habeas claim cannot be raised
by a petitioner for the first time on appeal."), cert. denied, 534 U.S. 923 (2001).

                                          -2-